This is an appeal by an employer from an award in claimant’s favor for 100 per cent loss of use of the left eye. There is evidence to sustain the finding of the State Industrial Board that while claimant was placing an engine on a frame with a view of adjusting it to the sill to put a belt in to fasten down the engine, a lump of coal about the size of a marble dropped and hit him in the left eye. The medical testimony establishes that as a result thereof claimant sustained 100 per cent loss of vision in such eye. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.